Citation Nr: 9921077	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative residuals of a neurectomy of 
the right foot.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected status post-operative left plantar 
fasciotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 1972, 
from December 1990 to June 1991, from October 1991 to July 1992, 
and from August 1992 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1993 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for status post-operative 
excision of neuroma of the right foot with a noncompensable 
evaluation, effective from July 11, 1992.  By rating decision in 
September 1994, the RO granted an evaluation of 10 percent for 
the right foot disability effective from July 11, 1992.

In a June 1996 decision, the Board denied an evaluation in excess 
of 10 percent for service-connected post-operative residuals of a 
neurectomy of the right foot.  The veteran appealed this 
decision.  By order dated in January 1997, the United States 
Court of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court"), pursuant to a joint motion to remand the appeal, 
vacated the Board's decision and remanded the matter to the 
Board.  In an October 1997 decision, the Board remanded the 
veteran's claim for further development to include obtaining 
medical treatment records and a VA examination.  The RO was 
directed to reconsider the veteran's claim in light of Esteban v. 
Brown, 6 Vet. App. 259 (1994) and to consider possible 
entitlement to an extraschedular evaluation.  

In its October 1997 remand, the Board also noted that the veteran 
had submitted a notice of disagreement to the February 1996 RO 
rating decision denying an increased evaluation for status post-
operative left plantar fasciotomy.  The Board remanded that claim 
as well for the issuance of a statement of the case pursuant to 
38 C.F.R. § 19.26 (1998).  The veteran has timely perfected an 
appeal on the issue of an evaluation in excess of 10 percent for 
service-connected status post-operative left plantar fasciotomy, 
with the filing of a substantive appeal in March 1998, following 
issuance of the statement of the case in February 1998.  
Therefore, that issue is also properly before the Board.  

At the May 1999 hearing, the veteran testified that the increased 
pain in his feet had caused increased pain in his lower back as 
well.  In as much as such represents an informal claim for an 
increased evaluation for service-connected lumbosacral strain, 
the claim is referred to the RO for further action as necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2. The veteran's post-operative residuals of a neurectomy of the 
right foot are manifested by pain on repeated ambulation and a 
tender scar.  

3. The veteran's status post-operative left plantar fasciotomy is 
manifested by pain on ambulation, inability to walk on the 
heel, swelling, and a tender and painful scar.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a neurectomy of the right foot, 
Morton's disease, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5279 
(1998).

2. The criteria for a 10 percent evaluation for service-connected 
residuals of a neurectomy of the right foot, a tender scar, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (1998).

3. The criteria for a 20 percent evaluation for service-connected 
residuals of a left plantar fasciotomy have been met; the 
criteria for an evaluation in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§4.71a, Diagnostic Codes 5299-5276 (1998).

4. The criteria for a 10 percent evaluation for service-connected 
residuals of a left plantar fasciotomy, a tender scar, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicated diagnosis of a 
neuroma of the second and third web space in March 1992.  The 
veteran continued to be treated for this condition and reported 
left heel pain in August 1992.  Left plantar fasciitis was noted 
in September 1992.  A neurectomy was performed on the right foot 
in October 1992.  A left foot fasciotomy was performed in April 
1993.  

In June 1993, the veteran filed an initial claim for VA benefits 
for service connection for removal of a neuroma in the right foot 
in November 1992 and a left foot injury and resulting operation 
in April 1993.  

A VA examination for the feet was conducted in July 1993.  The 
examiner noted that the veteran had a neuroma removed from his 
right foot in November 1992 and had only an occasional tingling 
pain since the surgery, with no other residual problems.  A well-
healed surgical scar was reported, between the second and 
third toes in the web space, which did not cause any major 
disfigurement.  The veteran complained of constant pain over the 
plantar surface of the left heel following a plantar fasciotomy 
in April 1993.  Increased pain on heel walking and weight bearing 
on the left foot was indicated.  The examiner noted tenderness 
over the distal left heel.  The examiner provided a diagnosis of 
status post-operative excision of neuroma of the right foot with 
residual occasional tingling pain, which was minor and, 
otherwise, no significant residual problem.  The examiner also 
reported a diagnosis of status post-operative left plantar 
fasciotomy with residual constant pain over the plantar surface 
of the left heel.  The veteran's gait was slow and guarded due to 
pain and he was unable to walk on the left heel due to pain.  

The record contains the March 1994 decision of the Army Medical 
Evaluation Board (hereinafter "Medical Board").  The veteran 
reported severe pain in his left foot after walking and recurrent 
right foot pain, especially with certain footwear.  Physical 
examination showed bilateral 10-degree varus heels and tenderness 
with callosities on the right little toe and the second toe 
dorsally on the left.  A well-healed incision scar in the second 
web space on the right foot was reported.  The Medical Board 
reported diagnoses of severe left heel pain secondary to surgical 
incision for plantar fasciitis and residual plantar fasciitis, 
and right foot residual pain secondary to recurrent neuroma 
versus neuroma stump.  

At a hearing before an RO hearing officer in July 1994, the 
veteran testified that he had not been able to return to his 
regular job as a letter carrier for the U.S. Postal Service 
following his surgeries.  He indicated that he was on medical 
hold with the U.S. Army and his employer would not allow him to 
return to work until he was released from the Army.  He stated 
that he would end up on light duty when he returned to work.  
Transcript, p. 4-5 (July 1994).  The veteran reported that 
following surgery his right foot was fine until he began using it 
more due to surgery on his left foot.  Transcript, pp. 7-8 (July 
1994).  He described the right foot pain as dull pain, becoming 
sharp after prolonged standing or running.  The veteran indicated 
that the pain came and went, and particularly when new orthotics 
were provided.  Transcript, p. 8 (July 1994).  He stated that he 
experienced tingling in the area of the surgery on the right 
foot, but had sensation to touch and temperature.  
Transcript, pp. 8-9 (July 1994).  

A VA examination was conducted in July 1994.  The veteran 
reported that he jogged two miles wearing athletic shoes with 
orthotics.  The examiner noted that the veteran limped on the 
left foot.  A large callused area was noted on the palmar surface 
of the right foot and pressure at that point provoked pain.  X-
ray examination of the right foot showed mild degenerative 
changes with minimal spur formation and slight narrowing of the 
first metatarsophalangeal joint.  X-ray examination of the left 
foot showed mild degenerative changes, minimal spur, slight 
narrowing of the first metatarsophalangeal joint, and small 
plantar and posterior calcaneal spurs.  The examiner indicated 
impressions of right foot Morton's neuroma, history of plantar 
fasciitis, and left calcaneal spur.  

In his VA Form 9, substantive appeal, received in February 1995, 
the veteran stated that the pain in his right foot had gotten 
worse, although the VA physicians had attempted new treatment for 
the pain.  The veteran stated that he could no longer stand on 
his feet for very long due to pain.  

A VA examination was conducted in February 1995 and the examiner 
noted that the veteran's claims file and other medical records 
were not available for review.  Physical examination showed well-
healed, linear, surgical incision scars on both feet.  The 
examiner noted that both scarred areas were quite tender.  
Bilateral moderate pes planus with mild pronation of both feet 
was noted.  No significant callosities were noted.  The examiner 
reported impressions of calcaneal spurs and plantar fasciitis of 
the left foot, Morton's neuroma of the right foot, and bilateral 
pes planus.  

By letter dated in May 1995, D.A.R., M.D. indicated that he saw 
the veteran for purposes of a medical evaluation for the U.S. 
Postal Service.  Dr. D.A.R. reported the veteran's history of 
surgery to both feet.  Physical examination of the left foot 
revealed extreme pain on palpation directly on the incision scar.  
Physical examination of the right foot showed a well-healed scar 
with some tenderness on palpation.  Dr. D.A.R. indicated that he 
did not feel that the veteran would ever be able to work as a 
mail carrier again, or in any type of job which required him to 
be on his feet more than one to two hours at a time, but the 
veteran would be able to perform a sedentary type job with 
requirements of being on his feet for only short periods of time.  

The record contains VA podiatry clinic records dated from 
February 1995 to August 1998.  The veteran continued to complain 
of pain in both feet with increased progressive pain upon 
ambulation.  Although orthotics were used and had helped, the 
pain continued.  The VA physician noted that the veteran was 
unable to ambulate heel-to-toe on his left.  In May 1998, the VA 
physician noted that the incision sites were well healed.  In 
August 1998, a painful left heel secondary to scar tissue due to 
plantar fasciotomy was noted.  

In a Joint Motion for Remand and to Stay Further Proceedings 
(hereinafter "Joint Motion"), the veteran's representative and 
the General Counsel of VA requested that the June 1996 Board 
decision be vacated and the appeal remanded to the Board for 
further development of the veteran's claim.  The parties noted 
that the Board had failed to determine whether the veteran was 
entitled to a separate disability rating for tenderness 
associated with his surgical scar and failed to consider the 
applicability of an extraschedular evaluation.  In an October 
1997 Order, the Court granted the motion and vacated the Board's 
decision.

In an October 1997 decision, the Board remanded the veteran's 
claim for further development to include obtaining medical 
treatment records and a VA examination.  The RO was directed to 
reconsider the veteran's claim in light of Esteban v. Brown, 6 
Vet. App. 259 (1994) and to consider possible entitlement to an 
extraschedular evaluation.  By letter dated in October 1997, the 
RO requested that the veteran identify all VA and non-VA health 
care providers who had treated him since February 1995 for his 
right foot condition.  By a statement received in October 1997, 
the veteran reported that all treatment had been at the Phoenix 
VA Medical Center (MC).  

A VA examination for feet was conducted in December 1997.  The 
veteran reported a relief of right foot pain shortly after 
initial surgery with recurrence and continued sensitivity ever 
since.  He stated that he currently developed pain after walking 
about half a mile or standing for long periods.  The veteran also 
reported left heel pain and sensitivity since two surgeries in 
the early 1990s.  The examiner noted that the veteran had 
orthotic inserts.  The veteran indicated that without these he 
walked with a marked limp because he could not walk on the heel 
of his left foot or the ball of his right foot.  Physical 
examination showed relatively normal gait with shoes on and 
bilateral pes planus.  The examiner stated that the scar on the 
right foot was well healed.  Marked tenderness over the plantar 
aspect of both feet was noted.  The examiner indicated 
impressions of status post right Morton's neuroma with 
no palpable mass but with continued sensitivity to pressure, 
status post left foot fasciectomy with follow-up surgery and 
continued sensitivity over the left heel and with no mass or 
other palpable abnormality, and bilateral pes planus.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he was currently being treated at the VA with 
medication.  He indicated that he experienced dull pains in his 
right foot with increased sharp pain due to residuals of the 
removed neuroma.  Transcript, p. 4 (May 1999).  The veteran 
stated that walking was painful on his right foot only without 
shoes, as his arch supports and insoles alleviated the problem.  
He reported that he avoid stairs or walking for long periods of 
time.  Transcript, pp. 5-6 (May 1999).  He indicated that cramps 
in the arches of his feet would wake him at night.  
Transcript, p. 8 (May 1999).  The veteran testified that he had 
to be reassigned to a new position with the Postal Service, but 
had not had to take sick leave because of his feet.  
Transcript, pp. 6-7 (May 1999).  

The veteran further testified that he was also currently being 
treated for his left foot condition.  He stated that continued to 
experience heel pain following the two surgeries to his left foot 
during service.  Transcript, pp. 9-10 (May 1999).  He indicated 
that, without shoes, he could not walk on his left foot without 
extreme pain.  Transcript, pp. 10-11 (May 1999).  The veteran 
reported that he walked with a limp due to his left foot 
condition.  He indicated that his left foot caused more 
interference with his job than the right foot.  Transcript, p. 12 
(May 1999).  The veteran stated that he had to use a cane at 
times when the left foot pain was very bad.  Transcript, p. 13 
(May 1999).  

The veteran testified that the scar on his left foot was painful, 
but the scar on his right foot was not bothering him at the time 
of the hearing.  Transcript, p. 13 (May 1999).  


II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to be 
well grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  In the instant case, there is no 
indication that there are additional records, which have not been 
obtained and which would be pertinent to the present claims.  
Thus, no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history of 
the veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the issue is the 
assignment of an initial rating for a disability, following an 
initial award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

When an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Evaluation of Post-Operative Residuals of a Neurectomy of the 
Right Foot

Under the Schedule, anterior metatarsalgia or Morton's disease, 
whether unilateral or bilateral, warrants an evaluation of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  The VA 
examiner in December 1997 indicated an impression of status post 
right Morton's neuroma with no palpable mass.  Diagnoses of 
Morton's neuroma of the right foot were noted on previous VA 
examinations as well.  An evaluation in excess of 10 percent is 
not warranted under the schedule for Morton's neuroma.  

Superficial scars, which are tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The veteran testified at the May 
1999 hearing that the scar on the right foot was not as painful 
as the left and was not currently bothering him.  In May 1995, 
Dr. D.A.R. noted some tenderness on palpation of the right foot 
scar.  The VA examiner in February 1995 noted that both scarred 
areas on the veteran's feet were quite tender.  The Board finds 
that the evidence does not preponderate against an evaluation of 
10 percent for a tender and painful scar of the right foot.  
Although tenderness was not noted on all VA examinations, the 
Board finds that the opinions of Dr. D.A.R. and the VA examiner 
in February 1995, and the testimony of the veteran place the 
evidence in this case, at least, in relative equipoise and that 
doubt as to any material matter is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (1998); Gilbert, 
1 Vet. App. at 54.

Evaluation of Status Post-Operative Left Plantar Fasciotomy

The Board finds that, although there is no diagnostic code for 
the veteran's specific left foot condition, the functions 
affected, anatomical localization and symptomatology are closely 
analogous to the manifestations of flatfoot under Diagnostic Code 
5276.  See 38 C.F.R. § 4.20.  Under the Schedule, pronounced 
unilateral flatfoot with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is not 
improved by orthotics, warrants a 30 percent evaluation.  Severe 
unilateral flatfoot with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indication of swelling 
on use and characteristic callosities warrants a 20 percent 
evaluation.  Moderate flatfoot with inward bowing of the tendo 
achillis, pain on manipulation and use of the feet warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In the instant case, the veteran has testified to severe pain in 
his left foot on walking, an inability to walk without shoes, and 
walking with a limp due to his left foot condition.  The VA 
examiner in December 1997 noted pain after extended walking or 
standing and reported that without use of orthotics, the veteran 
walked with a marked limp.  However, the examiner noted normal 
gait with shoes on.  VA podiatry clinic records noted increased 
pain on ambulation, with lessened, but not absent, pain with use 
of orthotics.  The veteran was unable to ambulate heel-to-toe on 
the left.  The veteran reported swelling in his feet on use.  The 
Board finds that the veteran's left foot symptoms most closely 
approximate the criteria for a 20 percent evaluation under the 
Schedule.  The veteran's condition is improved, although not 
entirely alleviated by the use of orthotics, and the medical 
evidence of record does not report marked pronation or spasm of 
the tendo achillis, as necessitated for a 30 percent evaluation.  

Superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The veteran testified at the May 
1999 hearing that the scar on his left foot was painful.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for either of the veteran's claimed 
conditions.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this case 
fails to show that the veteran's service-connected post-operative 
residuals of a neurectomy of the right foot or status post-
operative left plantar fasciotomy caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the use 
of the regular schedular standards.  Id.  The Board notes that, 
although the veteran was reassigned, he continues to be employed 
with the Postal Service, and testified at the May 1999 hearing 
that he did not use sick leave due to his foot problems.  To the 
extent that the veteran's employment is impaired by his service-
connected disabilities, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability."



ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected post-operative residuals of a neurectomy of the right 
foot, Morton's disease, is denied.

Entitlement to an evaluation of 10 percent for service-connected 
post-operative residuals of a neurectomy of the right foot, a 
tender scar, is granted.  

Entitlement to an evaluation of 20 percent for service-connected 
status post-operative left plantar fasciotomy is granted.

Entitlement to an evaluation of 10 percent for service-connected 
status post-operative left plantar fasciotomy, a tender and 
painful scar, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

